                  Case 20-12841-MFW                 Doc 559        Filed 12/28/20         Page 1 of 2




                            THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re                                                       Chapter 11

    YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                               Debtors.                         (Jointly Administered)

                                                                Ref. Docket No. ____


    ORDER SHORTENING NOTICE PERIOD FOR MOTION OF THE DEBTORS FOR
      ENTRY OF AN ORDER (I) AMENDING THE DIP CREDIT AGREEMENT TO
     EXTEND THE SCHEDULED MATURITY DATE AND CERTAIN BANKRUPTCY
         MILESTONES THEREIN AND (II) GRANTING RELATED RELIEF

            Upon the motion (the “Motion to Shorten”) 2 the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), for entry of an order shortening the notice period for the

Motion to Amend DIP Credit Agreement, all as more fully set forth in the Motion to Shorten; and

the Court having jurisdiction to consider the Motion to Shorten and the relief requested therein

pursuant to 28 U.S.C. §§ 157(a)–(b) and 1334(b), and the Amended Standing Order of Reference

from the United States District Court for the District of Delaware, dated February 29, 2012; and

consideration of the Motion to Shorten and the requested relief being a core proceeding pursuant

to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408

and 1409; and the Court having determined that the legal and factual bases set forth in the Motion




1
      The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
      of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
      federal tax identification numbers is not provided herein. A complete list of such information may be obtained on
      the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor
      entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL
      33442
2
      Capitalized terms used and not otherwise defined herein have the meanings ascribed to them in the Motion to
      Shorten.


ACTIVE 54436956v2
              Case 20-12841-MFW            Doc 559      Filed 12/28/20     Page 2 of 2




to Shorten establish just cause for the relief granted herein; and after due deliberation and sufficient

cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.      The Motion to Shorten is GRANTED to the extent set forth herein.

        2.      The Hearing to consider the relief with respect to the Motion to Amend DIP Credit

Agreement will be held on December 28, 2020, at 12:30 p.m. (prevailing Eastern Time).

        3.      Any objections or responses to the relief requested in the Motion to Amend DIP

Credit Agreement must be filed or raised at or before the Hearing.

        4.      As soon as practicable after entry of this Order, the Debtors shall serve a copy of

this Order and notice of the Hearing on the Motion to Amend DIP Credit Agreement on parties

originally served with the Motion to Shorten and the Motion to Amend DIP Credit Agreement in

the manner described in the Motion to Shorten.

        5.      This Order shall be immediately effective and enforceable upon its entry.

        6.      The Debtors are authorized to take all action necessary to effectuate the relief

granted in this Order.

        7.      The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.




Dated: December 28th, 2020
Wilmington, Delaware                               2   MARY F. WALRATH
                                                       UNITED STATES BANKRUPTCY JUDGE
ACTIVE 54436956v2
